Case 7:21-cv-00121-KMK-PED Document 23 Filed 08/25/21 Page 1 of 2
      Case 7:21-cv-00121-KMK-PED Document 23 Filed 08/25/21 Page 2 of 2




Plaintiff's Application to stay discovery, (Dkt. No. 21), is denied. As Defendant notes, (Dkt. No. 22),
Judge Seibel's decision in a similar case—even a highly similar case—will not bind this Court, and
therefore will not be "dispositive" of any issue in this case. Moreover, Plaintiff's view as to the basis
on which Judge Seibel will resolve the motion in question is entirely speculative. Contrary to
Plaintiff's suggestion, even if Judge Seibel were to resolve the motion based on evidence regarding
the plaintiff's intent or ability to pay, that would not require the court to make a credibility
determination that should appropriately be resolved at trial. Finally, as Defendant also points out,
whether Plaintiff actually reviewed the debt collection letter before filing this Action would be
determinative regarding Article III standing. See Truckenbrodt v. CBE Grp., Inc., No. 19-CV-2870,
2020 WL 6161254, at *2 (E.D.N.Y. Oct. 21, 2020) ("The only harm [the] [p]laintiff has alleged is that
the challenged letter is misleading, but since he testified that he had not read the letter at the time
he filed this lawsuit, [the] [p]laintiff lacks Article III standing."). In sum, Plaintiff has failed to
persuade the Court that a stay of discovery is warranted. The Parties shall continue litigating this
case in accordance with the case management plan.




August 25, 2021
